Title: From George Washington to Major General Philip Schuyler, 15 April 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters New York April 15th 1776

Previous to the Receipt of Your Favor of the 7th Instant I had been directed by the Honorable Congress to detach four Regiments to Quebec. If they could be spared from the Service here. I am very sensible of the Great Necessity of sending a reputable Body of Troops immediately into that Country, & have Accordingly Ordered four of the strongest Regiments to hold themselves in Readiness, & am providing Vessels to transport them to Albany.
You may depend they shall be forwarded with all possible Dispatch, In the Mean Time I beg You would make the Necessary Preparations for their Subsistance, there will be about 2000 Men Exclusive of Officers in the five Regiments.
I beg You will forward the enclosed Letter to General Thomas & am very respectfully, Dr Sir, Your most Obedt Humble servant

Go: Washington

